Case 3:19-md-02913-WHO Document 554 Filed 05/14/20 Page 1 of 2




      May 14, 2020


      Honorable Judge William H. Orrick
      San Francisco Courthouse
      450 Golden Gate Avenue
      San Francisco, CA 94102

      Re:    Reece v. Altria Group, Inc. et al, 20-cv-02345-WHO;
             In Re: Juul Labs, Inc., Marketing, Sales Practices, and Products
             Liability Litigation, 19-md-02913-WHO

      Your Honor:

      We represent Plaintiffs in three antitrust cases now related to the Reece
      action: (1) Martinez v. Altria Group, Inc., et al., 20-cv-02597-WHO; (2)
      Deadwyler v. Altria Group, Inc., et al., 20-cv-02729-WHO; (3) Flannery v.
      Altria Group, Inc., et al., 20-cv-02891-WHO; and a fourth that was filed
      today: Redfield, et al., v. Altria Group, Inc., et al., 20-cv-03288.

      The Court has scheduled a Case Management Conference in MDL No.
      19-md-2913, In Re: Juul Labs, Inc., Marketing, Sales Practices, and
      Products Liability Litigation (“Juul MDL”) and a hearing on the motion
      for leave to file an amended consolidated complaint. ECF. 421. Plaintiffs
      have received the Clerk’s Notice setting the hearing as a Zoom
      conferencing webinar. ECF No. 548.

      Plaintiffs and Defendants in the Juul MDL filed a Joint Case
      Management Statement, which references “certain counsel who have
      filed antitrust actions…have filed notices of intent to participate in the
      May 15, 2020 Case Management Conference,” but does not identify the
      Martinez, Deadwyler, Flannery, and Redfield Plaintiffs. (ECF No. 551
      (citing ECF No. 535)). As it pertains to the claims at issue in Reece,
      Plaintiffs Martinez, Deadwyler, Flannery, and Redfield respectfully
      request the opportunity to participate in the hearing.

      If requested by the Court, Plaintiffs also would be prepared to speak to
      issues regarding the status of the antitrust cases and the question of
Case 3:19-md-02913-WHO Document 554 Filed 05/14/20 Page 2 of 2


      Honorable Judge William H. Orrick
      May 14, 2020
      Page 2


      whether they should be related to the Juul MDL for purposes of
      coordination or consolidation.

      Respectfully,


      Joseph R. Saveri
      _______________

      cc: All Counsel (by ECF)
